Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/22 has been entered.

Response to Arguments/Amendments

Applicant's arguments have been carefully considered but they were not found persuasive.
Applicant essentially argues the newly introduced limitations requiring “storing the address to facilitate future granting of access of the user device to the first trusted network service or a second trusted network”.  It appears that applicant suggests that the limitations were partially present in claims that were objected to/indicated as overcoming the prior art.
However, the newly introduced limitations hardly incorporate the novel futures identified by the examiner.  In addition to using the “intended use” language (… to facilitate …) the language is short on details of the entity that stores the address.  As such, the limitation, if not inherent would have been at least implicit.  
The MAC address stored in various entities, including the device to which MAC address is assigned and it is used in process of granting access discussed in Toy as modified rejection clearly must be stored (somewhere) for the present or future interaction (the computer operation to be able retrieve/provide) to occur.  Furthermore, a skilled in the art would readily recognize that MAC addresses are stored in the system settings of devices.
Note that even if storing addresses were, somehow, not contemplated, Szeto (cited in the previous rejection) reference expressly suggests such solution.

Claims 1-6, 9-14 and 16-32 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-6, 9-10, 12, 14, 17-19, 22, 24-26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Toy (USPUB 20160088068) in view of Counterman (USPUB 20130318581) or, in alternative Mitchell (USPUB 20020120867).
As per claims 1 and 4, in para 69-74, Toy teaches receiving MAC address from the cloud service user automatically authenticated if the request is sent from a MAC address associated with the user’s account and upon the authentication credentials for each of the cloud provider in a database are retrieved followed by the providing the requested cloud services to the user.  
The teaching meets various interpretation of receiving, by a host device (Cloud Carrier 302) associated with a first user (any cloud service user 306), an address associated with a user device (user device 306, e.g. smartphone, tablet, laptop, etc. para 67) associated with a second user (MAC address of a device, e.g. CSUI of any user 306 that is different from the first user, para 69) different from the first user, wherein the host device is authorized to use would readily appreciate that user credentials may include a username, para 69), and allowing the user device to perform at least one of: selecting content associated with the trusted network service, controlling a first auxiliary device associated with the trusted network service, and pairing with a second auxiliary device associated with the trusted network service, and receiving, by the user device, content associated with the trusted network service (per user request operating via client device the selected cloud services (links to files/folders) are retrieved and submitted by 302, para 74-75).
Although, Toy does not explicitly recite “the second user” and “a first user”, the prior art disclosure, if not inherently, would have at least implicitly satisfied such limitations.  This is because Toy refers to “a user” and articulates that the invention relates to more than one user (e.g. para 36 and Fig. 3).  Thus, the limitation of a host device being associated with a first user, if not inherent, would have been implicit.  Moreover, even if Toy contemplated to limit the invention (granting access based on determining that the user device is associated with a trusted user) to a single user (the first user), a skilled in the art would readily appreciate that having a system serving/granting access based on/to multiple users (first, second, third, etc.) and devices would have been merely an old and well-known variant offering the predictable benefit of scalability.
Lastly, in one interpretation, the examiner equated the credentials to an identifier and even if more specific interpretation was required, it is noted that having an identifier such as a user name within the user credentials would have been an obvious variant in the art (as also noted by Toy in para 69) offering the predictable benefit of customization and authentication, but also identifiers such as email address, account number, etc. would have been [Official Notice is taken] old and well known in the art of computing offering before the effective filling date of the invention the predictable benefit of customization.
As per claims 10 and 17, Toy’s para 69-74 address the computing device (cloud carrier 302 or provider 304) and a skilled in the art would readily appreciate that computing functionalities are implemented by processors executing instructions using memory, as also noted in Toy’s para 30 and 34, for example.
As per claims 22 and 24, given its functionality, the host enabling access to a plurality of resources meets the limitation of a gateway and Toy teaches user devices being at least one of a mobile device, a smart phone, a table computer, a laptop computer or a wearable computing device (para 36), as per claim 19, Toy does not expressly teach that the granted by the host device content from the trusted network and streaming the content would been obvious variant in the art as computing as illustrated by para 26, offering the predictable benefit of data communication/data delivery, as per claim 9, depending on the interpretation of the term “share” in light of para 6, 20 and 70-74, the limitations of the claim would be either inherent or, implicit, as per claims 5, 14 18, given no specific definition of the contact list/data store, the examiner asserts that the data structure holding data related to the user (e.g. user’s identifier) meets the limitation of the contact list and a skilled in the art would readily appreciate that in order to map/compare an identifier requires search the list to execute the particular mapping/comparison, and in light of the discussion above, Toy’s teaching also addresses the limitation of claims 2 (para 70), 3 (para 6), 4 (para 69) and given the added limitation of claim 6, 12 in form as optional (directed only to the plurality of private network services and not necessary to resource of the services and resources) Toy’s para 6 and 70-74, satisfies the broadest reasonable interpretation of these claims (note that having the private network services such as audio services, video services, and other claimed services would have old and well known before the effective filling date of the invention, see Toy’s para 26, and including any particular service into Toy’s teaching would have been obvious variant to a skilled in the art given the benefit of customization); lastly, as per claim 31, the device CSCTP312b in Fig. 3 placed between the user device and the host device meets the limitation of the third device different from the host and the user devices.
In Toy’s invention once the host device authenticates the user device, the device is granted the access to the trusted network service.  However, in Toy’s invention, the trusted network device is provided to the user device via the host device (Cloud Carrier transfers data from the Cloud Service Provider).  Thus, unlike the amended claims, Toy does not teach the host device being not involved in providing the trusted network service to the user device.  However, such solution would have been known in the art of providing network services before the effective filling date of the invention as illustrated by Conterman (see Fig. 1 C and the associated text) or Kormann (upon authenticating information received from the computing device 100 the authentication server provide vouching information that is forwarded to the affiliate server 104, which sends the content to the computing device 100, para 27, for example), and it would have been obvious to one of ordinary skill in the art to substitute Toy’s provided services to the user device with known solutions (services provided to the user device not involving the host device) as taught by Counterman/Kormann given the predictable benefit of authorized content delivery (see KSR ruling).
Claim 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Toy in view of Counterman/Mitchell, and further in view of Szeto (USPUB 20190286832).
Toy teaches the host and granting access to the trusted network resource based on the address associated with the user device as discussed above.
The network resource that the host provides upon the user device authentication meets the limitation of a trusted network resource and Toy also clearly suggests that the host uses address associated with the user devices.
Toy does not expressly teach an address associated with the user device added to a list of trusted devices that are granted access to trusted network resources (an access control list).  However, Szeto teaches such solution (see para 60: trusted network resources accessed using IP whitelisting including a list of trusted IP addresses ... address may be added to the trusted list based on the authentication procedure) and it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to extend Szeto’s teaching into Toy’s invention given the predictable benefit of efficiency.
As per the newly introduced limitation, in addition to using the “intended use” language (… to facilitate …) the language is short on details of the entity that stores the address.  As such, the limitation, if not inherent would have been at least implicit.  
The MAC address stored in various entities, including the device to which MAC address is assigned and it is used in process of granting access discussed in Toy as modified rejection clearly must be stored (somewhere) for the present or future interaction (the computer operation to be able retrieve/provide) to occur.  Furthermore, a skilled in the art would readily recognize that MAC address are stored in the system settings of the devices.
Claim 11 is rejected under 35 U.S.C. 103(a) unpatentable over Toy in view of Counterman/Mitchell, and further in view of Tock (USPUB 20130117821).
Toy teaches the computing device granting the user devices access to the network device to grant the user device access to the trusted network service.
Toy does not teach granting the access to the user device based on the received indication a time or date.  However, such solution would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as illustrated by Tock (see claim 62) and including it into Toy’s invention obvious given the motivation of increased and customized security.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toy in view of Counterman/Mitchell, and further in view of Krzyzanowski (USPUB 20040003051).
Toy teaches the plurality of private network resources as discussed above.
Toy does not teach the resources comprising one or more of a speaker, a microphone, a display, a camera, a security controller, or a home automation controller or one or more of an alarm, a sensor, a security system control panel, a lock, a window, or a door.  However, such solution would have been an obvious variant as illustrated by Krzyzanowski (see para 9-10).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include such resources given the benefit of scalability and integrating the functions of multiple devices connected over a network as well as the predictable benefit of customization.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Toy’s teaching into Krzyzanowski’s invention given the benefit of access to various service providers resources.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Toy in view of Counterman/Mitchell, and further in view of Szeto (USPUB 20190286832).
Toy as modified teaches the method as discussed above.  
Toy as modified does not but in the related art Szeto suggests granting the user device access to the trusted network service cause an access control list to be updated (address added to the trusted list based on an authentication procedure for a remote user device, see para 60).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Szeto’s teaching into Toy’s as modified does invention given the benefit of efficiency.
Claims 13, 21, 23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Toy in view of Counterman/Mitchell, and further in view of Warrick (USPN 10044724).
Toy as modified does teaches the user device and the host device granting access to trusted network service as discussed above.
Toy as modified does does not expressly teach that during the discussed access control the host device the user device are each located at a premise.  However, in the related art, Warrick teaches the host device and the user device each located at a premise (see Fig. 1 and the associated text).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known techniques implemented by a host device to user devices as taught by Warrick’s teaching into Toy’s as modified does invention given the benefit of additional/more granular access control.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Toy (USPUB 20160088068) in view of Yamazaki (USPUB 20100098083).
Although CSCTP 312 (see Fig. 3 and the associated text) that represent an interface/edge offering the communication with the cloud service provider 308 meet the limitation of the gateway, Toy as modified does not expressly discusses the user device and the gateway being located at the premises.
However, having gateways at the user device premises would have been obvious variant in the art of computing as illustrated by Yamazaki (see CPE 108 in Fig. 2 with the associated text) motivating one of ordinary skill in the art before the effective filling date given the predictable benefit of providing home network communication.

Conclusion

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433